DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2016/0261969) in view of Schelstraete et al. (US 2016/0127937).
    Regarding claims 1, 10, 13-15, Venkatraman discloses a method for classifying motion, by a first wireless local area  network (WLAN) device (page 5, [0036]), the method comprising: a presence or a motion within a structure (fig. 1-fig. 3; page 5, [0036]). Claim 13, initiating an update request that is effective to cause a cloud-based server to update software in the second WLAN device (fig. 1-fig. 3; page 5, [0036]).
       Venkatraman discloses all the limitations set forth above but fails to explicitly disclose transmitting, by the first WLAN device, a sounding packet to a second WLAN device; receiving, from the second WLAN device, an acknowledgement (ACK) of receiving the sounding packet by the second WLAN device; 
 using the received ACK, determining Channel State Information (CSI) for a radio frequency (RF) signal path between the first WLAN device and the second WLAN device; aggregating the determined CSI with additional CSI; and determining, using the aggregated CSI.
 However, Schelstraete discloses transmitting, by the first WLAN device, a sounding packet to a second WLAN device (page 2, [0025-0026]); receiving, from the second WLAN device (page 2, [0026]), an acknowledgement (ACK) of receiving the sounding packet by the second WLAN device (page 12, [0107]); 
 using the received ACK (page 12, [0107]), determining Channel State Information (CSI) for a radio frequency (RF) signal path between the first WLAN device and the second WLAN device (page 5, [0042-0044]); aggregating the determined CSI with additional CSI (page 5, [0042-0044]); and determining, using the aggregated CSI (page 5, [0042-0044]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Schelstraete within the system of Venkatraman in order to manage activities among human beings thereby improving the reliability of the system.
  Regarding claim 2, Venkatraman and Schelstraete disclose all the limitations set forth in claim 1 and Schelstraete further discloses receiving at least some of the additional CSI from a third WLAN device (page 1, [0009]). 
 Regarding claim 3, Venkatraman and Schelstraete disclose all the limitations set forth in claim 1 and Schelstraete further discloses wherein the first WLAN device is a mesh WLAN Access Point (AP), wherein the first WLAN device is a root AP in a mesh WLAN, wherein the second WLAN device and the third WLAN device are APs in the mesh WLAN, the method further comprising:  scheduling, by the first WLAN device, transmission of sounding packets by the first, second, and third WLAN devices; and receiving, by the first WLAN device, at least some of the additional CSI from the second and third WLAN devices (Fig. 1-fig. 2; page 2, [0025-0026]). 
 Regarding claim 4, Venkatraman and Schelstraete disclose all the limitations set forth in claim 1 and Schelstraete further discloses wherein the sounding packets are transmitted using a backhaul radio link between the APs in the mesh WLAN (page 2, [0024-0025]).
 Regarding claim 5, Venkatraman and Schelstraete disclose all the limitations set forth in claim 1 and Schelstraete further discloses wherein the first WLAN device is a WLAN Station (STA), wherein the second WLAN device and the third WLAN device  are STAs in the WLAN, the method further comprising: scheduling, by the first WLAN device, transmission of sounding packets by the first, second, and third WLAN devices; and receiving, by the first WLAN device, at least some of the additional CSI from the second and third WLAN devices (fig. 1-fig. 2; page 2, [0025-0026]). 
 Regarding claim 6, Venkatraman discloses forwarding the determined presence or motion to a cloud-based service that is effective to cause the cloud-based service to change state information related to the structure (page 5, [0036]).
  Regarding claims 7, 11, Venkatraman discloses wherein the determining the presence or the motion comprises: extracting motion features from the aggregated CSI; selecting motion features from the extracted motion features; and classifying the selected motion features to determine the presence or the motion (page 5, [0036]).
  Regarding claim 8, Venkatraman discloses wherein the determined presence or motion is one of: no presence; a human presence; an animal presence; a human sitting; a human walking; or a human falling (page 3, [0026]). 
 Regarding claims 9, 12, 18, 20, Venkatraman and Schelstraete disclose all the limitations set forth in claim 1  and Schelstraete further discloses wherein the WLAN is an IEEE 802.11 WLAN, wherein the sounding packet is an IEEE 802.11 Null Data Frame (NDF), and wherein the ACK is an IEEE 802.11 ACK (page 12, [0107]). 





  Regarding claim 16, Venkatraman discloses wherein initiating the update request is effective to cause the cloud-based server service to send a notification to a user to approve the update (page 3, [0026-0027]).
 Regarding claim 17, Venkatraman and Schelstraete disclose all the limitations set forth in claim 1 and Schelstraete further discloses transmitting additional sounding packets to a third WLAN device that is not capable of supporting motion classification; receiving, from the third WLAN device, ACKs for the additional sounding packets received by the third WLAN device; and using the ACKs for the additional sounding packets, determining CSI for an RF signal path between the first WLAN device and the third WLAN device (page 2, [0024-0026]).
  Regarding claim 19, Venkatraman and Schelstraete disclose all the limitations set forth in claim 1 and Schelstraete further discloses scheduling, by the first WLAN device, transmissions of sounding packets by the second WLAN device; and transmitting the schedule for sounding packet transmissions to the second WLAN device, the transmitting causing the second WLAN device to transmit sounding packets according to the schedule (page 2, [0023-0026]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olekas et al. (US 10,109,167) discloses motion localization………..values.
Belghoul et al. (US 2016/0295482) discloses WLAN cellular interworking based on mobility information.
Alexander et al. (US 2017/0195016) discloses systems and methods for channel state information exchange.
Chun et al. (US 2017/0079027) discloses method for feeding………therefor.
Lindheimer et al. (US 2021/0153114) discloses cell selection reselection and camping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
November 1, 2022
                                                                                    /DANIEL PREVIL/                                                                                    Primary Examiner, Art Unit 2684